Case 8:18-cv-02869-VMC-CPT Document 141 Filed 12/06/19 Page 1 of 5 PageID 3282



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION and
 ALPINE SECURITIES CORPORATION,
                                                                 CASE NO.: 8:18-cv-02869
           Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ____________________________________/


   PLAINTIFFS’ MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL AND
                             MEMORANDUM OF LAW IN SUPPORT



           Plaintiffs, The Hurry Family Revocable Trust (the “Trust”), Scottsdale Capital Advisors

 (“Scottsdale”) and Alpine Securities Corporation, (“Alpine”) (collectively “Plaintiffs”), by and

 through their undersigned attorney request leave, pursuant to Fla. Stat. § 688.006 and Local Rule

 1.09, to file under seal certain exhibits (collectively, the “Exhibits”) to the Declaration of Jordan

 Susman, which contain Plaintiffs’ trade secrets, confidential business information, and

 documents protected by the attorney-client privilege. As grounds in support thereof, counsel

 states:

           1.      Fla. Stat. § 688.006 requires the Court “shall preserve the secrecy of an alleged

 trade secret by reasonable means, which may include … sealing the records of the action.”

           2.      On May 24, 2019, the parties to this action entered into a confidentiality

 agreement (“Confidentiality Agreement”) concerning the designation and filing under seal of


                                                    1
Case 8:18-cv-02869-VMC-CPT Document 141 Filed 12/06/19 Page 2 of 5 PageID 3283



 confidential information. All of the Exhibits discussed herein have been designated

 “Confidential” by one or more parties, and no party has challenged any such designation.

        3.      There is information contained in the Exhibits that supports Plaintiffs’ Motion to

 Compel Production of Documents and Request for Sanctions, and, in order to cite to this

 information, Plaintiffs must include the Exhibits.

        4.      Exhibits 3, 4, 5, 6 to the Susman Declaration contain documents received from

 Koonce Securities, LLC in response to a subpoena to produce documents. These Exhibits contain

 four emails to and from Defendant Chris Frankel (“Defendant”) that contained a trade blotter

 with details of two days of Alpine’s trade runs, which is the amount of trades – including trade

 amounts – that Alpine did in a certain time period.

        5.      Exhibits 7 and 8 to the Susman Deposition are two emails from Defendant to

 heather.freiburger@finra.com, dated January 24, 2019, in which Defendant forwarded attorney-

 client privileged communications, including attachments with a draft of Alpine’s proposed

 correspondent fee schedule and customer fee schedule, and internal comments regarding how to

 change the schedule.

                                   MEMORANDUM OF LAW

        “The public's right of access is not absolute, however, and a judge's decision whether to

 seal court records should be informed by a sensitive appreciation of the circumstances that led to

 . . . the production of the particular document in question." United States v. Lee Mem'l Health

 Sys., Case No: 2:14-cv-437-FtM-38CM, at *9 (M.D. Fla. Sep. 19, 2018) (internal citations

 omitted). Stated another way, the common-law right of access does not apply to documents that

 are filed pursuant to a federal or local rule and should only apply to documents that are filed in

 direct support of pretrial motions. Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d



                                                  2
Case 8:18-cv-02869-VMC-CPT Document 141 Filed 12/06/19 Page 3 of 5 PageID 3284



 1304, 1313 (11th Cir. 2001). The Eleventh Circuit adopted this rule in Chicago Tribune Co. v.

 Bridgestone/Firestone, Inc., when it determined that there is not a common-law right of access to

 documents filed in conjunction with discovery motions because “the default rule under the

 Federal Rules of Civil Procedure is that discovery materials must be filed with the district

 court.” Chicago Tribune Co., 263 F.3d at 1313 n.10. “The prospect of all discovery material

 being presumptively subject to the right of access would likely lead to an increased resistance to

 discovery requests.” Id.

        If a party is not permitted to file exhibits with confidential information under seal, it will

 likely lead to an increased resistance to motions to compel, and allow parties, like Defendant, to

 engage in discovery abuses.

        The Chicago Tribune Co. rule should apply and the Exhibits should be sealed, because

 Plaintiffs have a legitimate interest in keeping the Exhibits confidential. As discussed herein, the

 Exhibits contain information about Plaintiffs’ internal communications—including attorney-

 client privileged communications—finances, and decision making procedures, that are not

 publicly available nor intended to be known to the general public. Indeed, this action arises

 from Defendant’s misappropriation and misuse of the Exhibits and information contained

 therein.

        In addition, the Exhibits fall within Fla. Stat. § 688.006 because Alpine and Scottsdale

 have a Florida Uniform Trade Secrets Act claim against Defendant based upon his

 misappropriation of the Trade Secret Exhibits. (Dkt. 61). The information contained in the

 Exhibits took Plaintiffs great time, expense, trial, and error to compile. If the information were to

 become public, it would lose its value to Plaintiffs. More critically, if the information were to

 become public, competing businesses would be able to use the information to their benefit



                                                   3
Case 8:18-cv-02869-VMC-CPT Document 141 Filed 12/06/19 Page 4 of 5 PageID 3285



 without having to incur the time and expense that otherwise would have been required to obtain

 such information.

        The only way to protect Plaintiffs’ confidential information and prevent it from becoming

 public and potentially used by competing businesses is to seal the Exhibits from the public

 record. Accordingly, Plaintiffs request that the Exhibits be sealed indefinitely.


 Dated this 6th day of December 2019

                                               /s/ Jordan Susman_____
                                               Charles J. Harder, Esq.
                                               Admitted Pro Hac Vice
                                               Jordan Susman, Esq.
                                               Admitted Pro Hac Vice
                                               HARDER LLP
                                               132 South Rodeo Drive, Suite 301
                                               Beverly Hills, CA 90212-2406
                                               Tel: (424) 203-1600
                                               Fax: (424) 203-1601
                                               Email: charder@harderllp.com
                                               Email: jsusman@harderllp.com

                                               -and-

                                               Kenneth G. Turkel, Esq.
                                               Florida Bar No. 867233
                                               Shane B. Vogt, Esq.
                                               Florida Bar No. 0257620
                                               BAJO | CUVA | COHEN | TURKEL
                                               100 North Tampa Street, Suite 1900
                                               Tampa, Florida 33602
                                               Tel: (813) 443-2199
                                               Fax: (813) 443-2193
                                               Email: kturkel@bajocuva.com
                                               Email: svogt@bajocuva.com




                                                  4
Case 8:18-cv-02869-VMC-CPT Document 141 Filed 12/06/19 Page 5 of 5 PageID 3286




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 6, 2019, I caused the foregoing document to be
 served via electronic mail to:


 David C. Banker (Fla. Bar No. 352977)
 J. Carter Andersen (Fla. Bar No. 0143626)
 Harold D. Holder (Fla. Bar No. 118733)
 BUSH ROSS, PA
 1801 N. Highland Avenue
 Tampa, Florida 33602
 Phone: 813-224-9255
 Fax: 813-223-9620
 Primary: dbanker@bushross.com;
 candersen@bushross.com;
 hholder@bushross.com
 Secondary: aflowers@bushross.com
 ksalter@bushross.com
 Attorneys for Defendant


                                             /s/ Marcie Moreno
                                             Assistant to Attorney Jordan Susman




                                               5
